Citation Nr: 0724274	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1963 to March 
1966.  He died in February 2003.  The appellant in this case 
is the veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for the cause of the 
veteran's death.  In April 2007, the appellant testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence she is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on her behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in her 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

The Court has further held that in the context of a claim for 
Dependency and Indemnity Compensation (DIC) benefits, a VCAA 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, No. 03-1668 (U.S. Vet. 
App. July 11, 2006).

In this case, the appellant has not yet been provided with 
the required VCAA notification.  Therefore, a remand is 
required.  

In addition, the Board notes that in her December 2004 
substantive appeal, the appellant indicated that she had been 
unable to obtain representation in her appeal.  The Board 
wishes to advise the appellant that she can appoint a 
recognized service organization to represent her free of 
charge.  If she has further questions or needs assistance, 
she can contact the RO at Atlanta.query@vba.va.gov or 1-800-
827-1000.

This case is therefore REMANDED for the following:

1.  The RO should furnish the appellant 
and her representative, if any, with an 
appropriate letter to ensure compliance 
with the notice requirements set forth in 
the VCAA and its implementing 
regulations.

2.  After conducting any additional 
development deemed necessary based on the 
appellant's response to the VCAA letter, 
the RO should readjudicate the claim, 
considering all the evidence of record.  
If the decision remains unfavorable, the 
appellant and her representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC), and she 
should be given an appropriate 
opportunity to respond.  

The case should then be returned to the Board, if in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



